Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on November 2, 2021. There are five claims pending and five claims under consideration. Claims 1-23, 27, 28, 31 and 32 have been cancelled. This is the first action on the merits. The present invention relates to novel forms of fedratinib dihydrochloride (diHCl) and processes for the preparation of various forms. The present disclosure also relates o pharmaceutical compositions comprising the novel forms of fedratinib dihydrochloride and methods for treating disease using the forms.
Election of Group XV was made without traverse in the reply filed on November 2, 2021.  Therefore, this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 17/084,154, filed on 10/29/2020 claims priority from U.S. Provisional Patent Application No. 62/927,455, filed on 10/29/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Examiner’s Statement of Reasons for Allowance

	Claims 24-26, 29 and 30 are allowed.
Claims 24-26, 29 and 30 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to novel forms of fedratinib dihydrochloride (diHCl) seen in claim 24.
Conclusion
	Claims 24-26, 29 and 30 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699